       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 1 of 41




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 NICHOLAS SKIADAS, Individually and on Behalf of Case No. 1:19-cv-06137-GHW
 All Others Similarly Situated,

         Plaintiff,

         v.

 ACER THERAPEUTICS INC., CHRIS SCHELLING,
 and HARRY PALMIN,

         Defendants


                   STIPULATION AND AGREEMENT OF SETTLEMENT


       This Stipulation and Agreement of Settlement (together with all Exhibits thereto, the

“Stipulation”), dated as of July 21, 2021, is entered into by and among (i) Lead Plaintiff Nicholas

Skiadas (“Skiadas” or “Lead Plaintiff”), on behalf of himself and on behalf of the Settlement Class

(as defined herein) and (ii) Acer Therapeutics Inc. (“Acer” or the “Company”), Chris Schelling,

and Harry Palmin (collectively “Defendants”), by and through their undersigned attorneys, and

embodies the terms and conditions of the settlement of the above-captioned action (the “Action”).

Subject to the approval of the Court and the terms and conditions expressly provided herein, this

Stipulation is intended to fully, finally, and forever compromise, settle, release, resolve, waive,

discharge, and dismiss with prejudice the Action and the Released Claims (as defined herein)

against Defendants and their Related Parties (as defined herein) and Defendants’ Released Claims

(also defined below) against Lead Plaintiff, Settlement Class Members, Lead Counsel, and their

Related Parties.

       Throughout this Stipulation, all terms used with initial capitalization, but not immediately



                                                -1-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 2 of 41




defined, shall have the meanings ascribed to them in Section 1 below.


WHEREAS:

       A.      The Action

       This litigation was commenced on July 1, 2019 styled as Sell v. Acer Therapeutics Inc., et.

al., Case No. 1:19-cv-06137-GHW, alleging violations of the Securities Exchange Act of 1934

(“Exchange Act”) as against the Defendants (Dkt. No. 1).

       On August 30, 2019, Skiadas filed a motion for appointment of lead plaintiff and approval

of lead counsel (Dkt. No. 12). On September 25, 2019, the Court appointed Skiadas as Lead

Plaintiff and The Rosen Law Firm, P.A. as Lead Counsel (Dkt. No. 24).

       On December 3, 2019, Lead Plaintiff, on behalf of himself and a putative class, filed the

Amended Class Action Complaint for Violations of the Federal Securities Laws (“Amended

Complaint”) asserting claims under Section 10(b) and 20(a) of the Exchange Act (Dkt. No. 28).

       On December 9, 2019, the Court directed the Clerk of Court to restyle the Action as

Nicholas Skiadas v. Acer Therapeutics Inc., et. al., Case No. 1:19-cv-06137-GHW.

       On January 15, 2020, Defendants filed a pre-motion letter requesting leave to move to

dismiss the Amended Complaint (Dkt. No. 31), which Lead Plaintiff opposed on January 21, 2020

(Dkt. No. 35). On February 7, 2020, Defendants filed the motion to dismiss (Dkt No. 38).

       In response to Defendants’ motion to dismiss, Lead Plaintiff filed the Second Amended

Class Action Complaint for Violation of the Federal Securities Laws on February 28, 2020

(“Second Amended Complaint”) (Dkt. No. 43).

       On May 1, 2020, Defendants filed a motion to dismiss the Second Amended Complaint

(Dkt. No. 49). Lead Plaintiff filed his opposition on May 22, 2020 (Dkt. No. 52) and Defendants

filed their reply on May 29, 2020 (Dkt. No. 53).


                                               -2-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 3 of 41




       On June 16, 2020, the Court granted in part and denied in part Defendants’ motion to

dismiss the Second Amended Complaint (“Motion to Dismiss Order”) (Dkt. No. 54).

       On July 1, 2020, Defendants filed a motion for reconsideration of the Motion to Dismiss

Order (Dkt. No. 58). Lead Plaintiff filed his opposition on July 13, 2020 (Dkt. No. 61) and

Defendants filed their reply on July 17, 2020 (Dkt. No. 62). On July 21, 2020, the Court denied

Defendants’ motion for reconsideration (Dkt. No. 63).

       On August 7, 2020, Defendants filed their answer to the Second Amended Complaint (Dkt.

No. 64).

       On August 8, 2020, in advance of the Initial Pretrial Conference, the Parties jointly

submitted a letter advising the Court about the status of the case (Dkt. No. 65). The Court held the

Initial Pretrial Conference on August 17, 2020 and entered the Amended Civil Case Management

Plan and Scheduling Order (Dkt. No. 67).

       On November 10, 2020, Lead Plaintiff filed a letter to the Court indicating his intention to

file a proposed Third Amended Complaint for Violation of the Federal Securities Laws (“Third

Amended Complaint”) (Dkt. No. 72). Defendants submitted a letter in response objecting to Lead

Plaintiff’s intention to move to file an amended complaint (Dkt. No. 74). At a November 25, 2020

pre-motion conference, the Court directed the Parties to focus their briefs on issues relating to Rule

16 of the Federal Rules of Civil Procedure only. The Court further instructed the Parties to raise

any arguments relating to the legal sufficiency of the proposed Third Amended Complaint in a

motion to dismiss.

       On December 3, 2020, Lead Plaintiff filed a motion for leave to file a Third Amended

Complaint (Dkt. No. 84). Defendants opposed the motion on December 14, 2020 (Dkt. No. 90)

and Lead Plaintiff filed his reply on December 18, 2020 (Dkt. No. 91). After a telephonic hearing



                                                 -3-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 4 of 41




held on January 18, 2021, the Court granted Lead Plaintiff’s motion to file the Third Amended

Complaint (Dkt. No. 93). The Court also stayed discovery pending resolution of Defendants’

motion to dismiss the Third Amended Complaint.

       On February 4, 2021, Lead Plaintiff filed the operative Third Amended Complaint (Dkt.

No. 97). Lead Plaintiff filed an unredacted version of the Third Amended Complaint on February

16, 2021 (Dkt. No. 101).

       On February 18, 2021, Defendants filed a pre-motion letter requesting leave to move to

dismiss part of the Third Amended Complaint (Dkt. No. 104). Lead Plaintiff responded to

Defendants’ letter on February 23, 2021 (Dkt. No. 106). After a telephonic conference on

Defendants’ pre-motion letter, the Court granted Defendants’ request for leave to file a motion to

dismiss (Dkt. No. 108).

       On May 6, 2021, the Parties jointly filed a letter motion requesting that the Court stay the

Action in light of the Parties reaching a settlement in principle to allow the Parties to negotiate and

finalize the settlement papers (Dkt. No. 112). The Court stayed the Action on May 6, 2021 (Dkt.

No. 113).

       B.      The Settlement

       With the litigation ongoing, the Parties began settlement negotiations in the fall of 2020.

The Parties attended a mediation with Jed Melnick, Esq. of JAMS on October 7, 2020. Prior to the

mediation, the Parties exchanged detailed mediation statements with numerous exhibits that were

also submitted to Mr. Melnick. A settlement was not reached at the mediation, but extensive

negotiations continued after the mediation with the assistance of Mr. Melnick. The Parties attended

a second mediation with Mr. Melnick on March 30, 2021. A settlement was not reached at the

second mediation, but negotiations continued after the second mediation with Mr. Melnick’s



                                                 -4-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 5 of 41




assistance. On May 3, 2021, Mr. Melnick made a mediator’s proposal as a resolution of the Action.

On May 5, 2021, Mr. Melnick informed the Parties that both sides accepted the mediator’s

proposal.

        This Stipulation memorializes the agreement between the Parties to fully and finally settle

the Action and to fully release all Released Claims against Defendants and the Released Parties

with prejudice in return for the consideration specified herein.

        C.      Defendants’ Denial of Fault, Wrongdoing, and Liability

        Throughout the course of the Action, and in this Stipulation, Defendants have denied and

continue to deny each, any and all allegations of wrongdoing, fault, liability or damage whatsoever

that have or could have been asserted in the Action. Defendants have also denied and continue to

deny, inter alia, the allegations and claims that have been or could have been asserted by Lead

Plaintiff, as well as the allegations that Lead Plaintiff and the Settlement Class have suffered

damages and that Lead Plaintiff and the Settlement Class were harmed by the conduct alleged in

the Action. Defendants continue to believe the claims asserted against them in the Action are

without merit and that the Action itself should not be certified as a class action for purposes of trial

and adjudication of liability and damages. Defendants have not acknowledged, conceded, or

admitted any fault, wrongdoing, or liability, are not doing so by entering into this Stipulation, and

disclaim any and all fault, wrongdoing, and liability whatsoever.

        Defendants have agreed to enter into this Stipulation solely to avoid the uncertainties,

burden, and expense of further litigation and to put the Released Claims to rest finally and forever.

Nothing in this Stipulation, nor any of its terms or provisions, nor any of the negotiations or

proceedings connected with it, shall be deemed to be, argued to be, or offered or received as

evidence supporting an admission by any of Defendants or any of the Released Parties with respect



                                                  -5-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 6 of 41




to any of Lead Plaintiff’s allegations or claims, or of any wrongdoing, fault, liability or damages

whatsoever.

       D.      Lead Plaintiff’s Claims and Benefits of Settlement

       Lead Plaintiff believes that the claims asserted in the Action have merit. Lead Plaintiff,

however, recognizes and acknowledges the expense and length of continued proceedings

necessary to prosecute the Action against Defendants through trial and appeals. Lead Plaintiff has

also taken into account the uncertain outcome and the risk of any litigation. In particular, Lead

Plaintiff has considered the inherent problems of proof and possible defenses to the federal

securities law violations asserted in the Action, including the defenses that have been or could be

asserted by Defendants during the litigation, motion for summary judgment, motion for class

certification, and trial. Lead Plaintiff has therefore determined that the Settlement set forth in this

Stipulation is fair, adequate, reasonable, and in the best interests of the Settlement Class.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

the Lead Plaintiff (on behalf of himself and each of the Settlement Class Members) and Defendants

(by and through their respective undersigned counsel) that, subject to the approval of the Court, in

consideration of the benefits flowing to the Parties from the Settlement set forth herein, the Action

and the Released Claims as against the Released Parties shall be finally and fully compromised,

settled and released, the Action shall be dismissed fully, finally and with prejudice, and the

Released Claims shall be finally and fully released as against the Released Parties, upon and

subject to the terms and conditions of this Stipulation, as follows:

1.   Definitions

       In addition to the terms defined above, the following capitalized terms, used in this

Stipulation, shall have the meanings specified below:



                                                 -6-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 7 of 41




       1.1.    “Action” means the putative securities class action titled Nicholas Skiadas v. Acer

Therapeutics Inc., et. al., Case No. 1:19-cv-06137-GHW (S.D.N.Y.).

       1.2.    “Administrative Costs” means all costs and expenses associated with providing

notice of the Settlement to the Settlement Class and otherwise administering or carrying out the

terms of the Settlement. Such costs may include, without limitation: escrow agent costs, the costs

of publishing the summary notice, the costs of printing and mailing, and/or emailing of the Notice

and Proof of Claim, as directed by the Court, and the costs of allocating and distributing the Net

Settlement Fund (as defined in paragraph 1.19) to the Authorized Claimants. Such costs do not

include legal fees.

       1.3.    “Authorized Claimant” means any Settlement Class Member who is a Claimant and

whose claim for recovery has been allowed pursuant to the terms of this Stipulation, the exhibits

hereto, and any order of the Court.

       1.4.    “Award to Lead Plaintiff” means the requested reimbursement to Lead Plaintiff for

his reasonable costs and expenses (including lost wages) directly related to Lead Plaintiff’s

representation of the Settlement Class in the Action.

       1.5.    “Business Day” means any day except Saturday or Sunday or any Legal Holiday

as that term is defined in Rule 6(a)(6) of the Federal Rules of Civil Procedure.

       1.6.    “Claimant” means any person or entity who or which files a Proof of Claim in such

form and manner, and within such time, as the Court shall prescribe, seeking to be eligible to share

in the proceeds of the Net Settlement Fund.

       1.7.    “Claims” means any and all manner of claims, debts, demands, controversies,

obligations, losses, costs, interest, penalties, fees, expenses, rights, duties, judgments, sums of

money, suits, contracts, agreements, promises, damages, actions, causes of action and liabilities,



                                                -7-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 8 of 41




of every nature and description in law or equity (including, but not limited to, any claims for

damages, whether compensatory, special, incidental, consequential, punitive, exemplary or

otherwise, injunctive relief, declaratory relief, rescission or rescissionary damages, interest,

attorneys’ fees, expert or consulting fees, costs, or expenses), accrued or unaccrued, known or

unknown, contingent or absolute, mature or not mature, discoverable or undiscoverable, liquidated

or unliquidated, including those that are concealed or hidden, arising under federal, state, common,

administrative, or foreign law, or any other law, rule, or regulation.

       1.8.    “Claims Administrator” means Strategic Claims Services (“SCS”), which shall

administer the Settlement.

       1.9.    “Defendants” means Acer Therapeutics Inc., Chris Schelling, and Harry Palmin.

       1.10.   “Defense Counsel” means Morrison & Foerster LLP.

       1.11.   “Effective Date” shall have the meaning set forth in ¶ 11.2 of this Stipulation.

       1.12.   “Escrow Account” means an interest-bearing escrow account established by the

Escrow Agent wherein the Settlement Amount shall be deposited and held in escrow. The Escrow

Account shall be managed by the Escrow Agent, subject to the Court’s supervisory authority, for

the benefit of Lead Plaintiff and the Settlement Class in accordance with the terms of the

Stipulation and any order of the Court.

       1.13.   “Escrow Agent” means SCS or its appointed agents. The Escrow Agent shall

perform the duties as set forth in this Stipulation and any order of the Court.

       1.14.    “Final,” when referring to the Final Judgment, means exhaustion of all possible

appeals, meaning (i) if no appeal or request for review is filed, the day after the date of expiration

of any time for appeal or review of the Final Judgment, and (ii) if an appeal or request for review

is filed, the day after the date the last-taken appeal or request for review is dismissed, or the Final



                                                 -8-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 9 of 41




Judgment is upheld on appeal or review in all material respects, and is not subject to further review

on appeal or by certiorari or otherwise. For purposes of this definition of “Final,” an “appeal”

includes any motion to alter or amend under Rule 52(b) or Rule 59(e) of the Federal Rules of Civil

Procedure, any appeal as of right, discretionary appeal, interlocutory appeal, petition for writ of

certiorari, or other proceeding involving writs of certiorari or mandamus, and any other

proceedings of like kind. However, no order of the Court or modification or reversal on appeal or

any other order relating solely to the amount, payment, or allocation of attorneys’ fees and

expenses or to the Plan of Allocation shall constitute grounds for cancellation or termination of

this Settlement or affect its terms, including the release in ¶ 6.1 hereof, or shall affect or delay the

date on which the Final Judgment becomes Final.

        1.15.   “Final Judgment” means the order and final judgment to be entered by the Court

finally approving the Settlement and dismissing the Action, materially in the form attached hereto

as Exhibit B.

        1.16.   “Insurers” means the insurers under director and officer liability policies covering

Defendants for the period between September 25, 2017 through June 24, 2019.

        1.17.   “Lead Counsel” means The Rosen Law Firm, P.A.

        1.18.   “Lead Plaintiff” means Nicholas Skiadas as identified in the Court’s September 25,

2019 Order. (Dkt. No. 24).

        1.19.   “Net Settlement Fund” means the Settlement Fund, less: (i) the Fee and Expense

Award (as defined below); (ii) Administrative Costs; (iii) Taxes and Tax Expenses; (iv) any Award

to Lead Plaintiff; and (v) other fees and expenses authorized by the Court.

        1.20.   “Notice” means collectively, the Notice of Pendency and Proposed Settlement of

Securities Class Action (“Long Notice”) and the Summary Notice of Pendency and Proposed



                                                  -9-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 10 of 41




Securities Class Action Settlement (“Summary Notice”), which are to be made available to

Settlement Class Members, substantially in the forms attached hereto as Exhibits A-1 and A-3, on

the Claims Administrator’s website and/or mailed to Settlement Class Members.

       1.21.   “Opt-Out” means any one of, and “Opt-Outs” means all of, any Persons who

otherwise would be Settlement Class Members and have timely and validly requested exclusion

from the Settlement Class in accordance with the provisions of the Preliminary Approval Order

and the Notice given pursuant thereto.

       1.22.    “Parties” means Lead Plaintiff (on behalf of himself and the Settlement Class) and

Defendants. “Party” means any one of the Parties.

       1.23.   “Person” means an individual, corporation, fund, limited liability corporation,

professional corporation, limited liability partnership, partnership, limited partnership, association,

joint stock company, estate, legal representative, trust, unincorporated association, government or

any political subdivision or agency thereof, and any business or legal entity and all heirs,

predecessors, successors, representatives, or assigns of the foregoing.

       1.24.   “Plan of Allocation” means a plan or formula for allocating the Net Settlement Fund

to Authorized Claimants. Any Plan of Allocation is not a condition to the effectiveness of this

Stipulation, and the Released Parties shall have no responsibility or liability with respect thereto.

       1.25.   “Preliminary Approval Order” means the proposed order preliminarily approving

the Settlement and directing notice thereof to the Settlement Class Members substantially in the

form attached hereto as Exhibit A.

       1.26.   “Proof of Claim” means the Proof of Claim and Release Form to be submitted by

Claimants, substantially in the form attached hereto as Exhibit A-2.




                                                 -10-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 11 of 41




       1.27.   “Related Parties” means, with respect to each Released Party and Releasing Party,

the immediate family members, any entity in which any immediate family members has, or had

during the Settlement Class Period, a controlling interest (directly or indirectly), and any estate or

trust of which any Party is a settlor or which is for the benefit of any Party and/or his or her

immediate family members; and (ii) for each and every Person listed in part (i) their respective

past, present, and future heirs, executors, trustees, estates, administrators, predecessors,

successors, assigns, and present and former employees, accountants, agents, affiliates, analysts,

assignees, attorneys, auditors, co-insurers, commercial bank lenders, consultants, contractors,

controlling shareholders, directors, divisions, financial advisors, general or limited partners,

general or limited partnerships, insurers, reinsurers, excess insurers, co-insurers, investment

advisors, investment bankers, investment banks, joint ventures and joint venturers, managers,

managing directors, marital communities, members, officers, parents, personal or legal

representatives, principals, shareholders, subsidiaries (foreign or domestic), trustees, underwriters,

and other retained professionals, in their respective capacities as such.

       1.28.   “Released Claims” means and includes any and all Claims (including Unknown

Claims as defined in ¶ 1.38) of every nature and description whatsoever (including, but not limited

to, any claims for damages, restitution, rescission, interest, attorneys’ fees, expert or consulting

fees, and any other costs, expenses, or liability whatsoever), whether based on federal, state, local,

statutory or common law or any other law, rule or regulation, whether known or unknown,

contingent or absolute, mature or immature, discoverable or undiscoverable, whether concealed or

hidden, suspected or unsuspected, which now exist, or heretofore have existed, that any of the

Releasing Parties, in any capacity: (i) asserted in the Action; or (ii) could have asserted in any

forum that arise out of, are based upon, or relate to, directly or indirectly, in whole or in part, (A)



                                                 -11-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 12 of 41




the facts, allegations, transactions, claims, matters, events, disclosures, non-disclosures,

occurrence, representations, statements, acts, omissions, or failures to act involved, set forth, or

referred in the Action and that relate to the purchase, sale, acquisition or retention of Acer common

stock during the Settlement Class Period; or (B) Defendants’ and/or their attorneys’ defense or

settlement of the action and/or the claims alleged therein. For the avoidance of doubt, and

notwithstanding anything to the contrary in this Stipulation, “Released Claims” do not include (i)

any claims to enforce the terms of this Stipulation or orders or judgments issued by the Court in

connection with this Settlement, (ii) any claims of any person or entity who or which submits a

request for exclusion that is accepted by the Court, or (iii) any claims asserted derivatively on

behalf of Acer in pending shareholder derivative lawsuits arising from the same alleged facts

asserted in the Action.

       1.29.   “Released Parties” means the Defendants and each of their Related Parties.

       1.30.   “Releasing Parties” means jointly and severally, individually and collectively, Lead

Plaintiff, each and every Settlement Class Member, and each of their Related Parties.

       1.31.   “Settlement” means the settlement contemplated by this Stipulation.

       1.32.   “Settlement Amount” means the sum of $8,350,000 (Eight Million Three Hundred

and Fifty Thousand U.S. Dollars). The Settlement Amount is intended to encompass all

Administrative Costs, any Fee and Expense Award approved by the Court, any Award to Lead

Plaintiff approved by the Court, all Settlement Class Member benefits arising from the Settlement,

and any other costs, expenses, or fees of any kind whatsoever associated with the Settlement.

       1.33. “Settlement Class” means all persons and entities who purchased or otherwise

acquired any publicly-traded Acer common stock during the Settlement Class Period and suffered

compensable damages thereby. Excluded from the Settlement Class are: Defendants and their



                                                -12-
         Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 13 of 41




immediate families; the officers and directors of Acer at all relevant times; their legal

representatives, heirs, successors or assigns; any entity in which Defendants have or had a

controlling interest; and any entity affiliated with, controlling, controlled by, or under common

control with TVM Capital Life Science. Also excluded from the Settlement Class are those persons

who file valid and timely requests for exclusion in accordance with the Preliminary Approval

Order.

         1.34.   “Settlement Class Member” means any one of, and “Settlement Class Members”

means all of, the members of the Settlement Class.

         1.35.   “Settlement Class Period” means the period from September 25, 2017 through June

24, 2019, both dates inclusive.

         1.36.   “Settlement Fund” means all funds transferred to the Escrow Account pursuant to

this Stipulation and any interest or other income earned thereon.

         1.37.   “Settlement Hearing” means the hearing at or after which the Court will make a

final decision pursuant to Rule 23 of the Federal Rules of Civil Procedure as to whether the

Settlement set forth in the Stipulation is fair, reasonable, and adequate, and therefore, should

receive final approval from the Court.

         1.38.   “Unknown Claims” means and includes any and all claims that one or more

Releasing Parties does not know or suspect to exist in his, her or its favor at the time of the release

of the Released Parties. This includes claims which, if known by him, her, or it, might have affected

his, her or its settlement with and release of the Released Parties, or might have affected his, her

or its decision(s) with respect to the Settlement and the Released Claims, including his, her, or its

decision whether to object to or opt out of this Settlement. Unknown Claims include, without

limitation, those claims in which some or all of the facts composing the claim may be unsuspected



                                                 -13-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 14 of 41




or undisclosed, concealed, or hidden. The Parties expressly acknowledge, and the Releasing

Parties by operation of the Judgment shall have, and shall be deemed to have, expressly waived

and relinquished any and all provisions, rights, and benefits conferred by California Civil Code ¶

1542 and any law of any state or territory of the United States or any other jurisdiction, or principle

of common law that is similar, comparable, or equivalent to California Civil Code ¶ 1542, which

provides:

               A general release does not extend to claims that the creditor or releasing
               party does not know or suspect to exist in his or her favor at the time of
               executing the release and that, if known by him or her, would have
               materially affected his or her settlement with the debtor or released party.

       Lead Plaintiff and each of the Releasing Parties may hereafter discover facts, legal theories,

or authorities in addition to or different from those which he, she or it now knows or believes to

be true with respect to the subject matter of the Released Claims, but Lead Plaintiff shall expressly,

fully, finally, and forever settle and release, and each Settlement Class Member shall be deemed

to have settled and released, and upon the Effective Date and by operation of the Judgment shall

have settled and released, fully, finally, and forever, any and all Released Claims, without regard

to the subsequent discovery or existence of such different or additional facts, legal theories, or

authorities. Lead Plaintiff expressly acknowledges, and the Settlement Class Members by

operation of law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims”

in the definition of Released Claims was separately bargained for and a material element of the

Settlement.

       2.      The Settlement Consideration

       2.1.    In consideration of the full and final release, settlement and discharge of all

Released Claims against the Released Parties, within twenty (20) Business Days after the latest of

(i) entry of the Preliminary Approval Order, and (ii) delivery of complete and accurate payment


                                                 -14-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 15 of 41




instructions, a completed Form W-9 reflecting a valid taxpayer identification number for the

qualified settlement fund in which the Settlement is to be deposited, and EFT Authorization by

Lead Counsel to Defense Counsel, Acer shall cause Defendants’ Insurers to transfer the Settlement

Amount ($8,350,000), by wire transfer or check, to the Escrow Account.

       2.2.    Under no circumstances will Defendants, Defendants’ Insurers, or their Related

Parties be required to pay, or cause payment of, more than the Settlement Amount pursuant to this

Stipulation for any reason whatsoever, including, without limitation, as compensation to any

Settlement Class Member, as payment of Administrative Costs, as payment of attorneys’ fees and

expenses awarded by the Court, in payment of any fees or expenses incurred by any Settlement

Class Member or Lead Counsel, or as interest on the Settlement Amount of any kind and relating

to any time period (including prior to the payment of the Settlement Amount into the Escrow

Account).

       2.3.    Immediately upon deposit of the Settlement Amount into the Escrow Account,

Defendants, Defendants’ Insurers, and the Released Parties shall have no responsibility for, or

liability or obligation whatsoever to anyone with respect to: the Net Settlement Fund, the Escrow

Account, the Claims Administrator, the Claims Administrator’s actions, any transaction executed

or approved by the Escrow Agent, the maintenance, administration, investment, or distribution of

the Settlement Fund or the Net Settlement Fund, the establishment or administration of the Plan

of Allocation, the determination, administration, or calculation of Claims, the payment or

withholding of Taxes, the administration of the Settlement, or any losses incurred in connection

with such matters. The Released Parties shall have no further or other liability or obligations to

Lead Plaintiff, Lead Counsel, or any Settlement Class Member with respect to the Claims, except

as expressly stated herein. Notwithstanding anything herein to the contrary, the Escrow Agent shall



                                               -15-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 16 of 41




be obligated to withhold from distribution to Authorized Claimants all funds necessary to pay all

Notice and Administrative Costs and all other fees, costs, and expenses associated with

administration of the Settlement and the Settlement Fund; neither Defendants nor Defendants’

Counsel nor any other of the Released Parties is responsible therefor, nor shall they have any

liability whatsoever with respect thereto, above and beyond the Acer’s obligation to cause the

Settlement Amount to be paid into the Escrow Account as set forth above. The Settlement Fund

shall indemnify and hold harmless all Released Parties for any costs of administration of the

Settlement and the Settlement Fund (including, without limitation, costs associated with any such

indemnification).

          3.     Handling and Disbursement of Funds by the Escrow Agent

          3.1.   No monies will be disbursed from the Settlement Fund until after the Effective Date

except:

                 (i)     for Administrative Costs as provided in ¶ 3.4 below;

                 (ii)    for a Fee and Expense Award as provided in ¶ 8.2 below;

                 (iii)   to refund the Settlement Fund in the event that the Stipulation shall be

terminated, or be canceled, or shall not become effective for any reason, as provided in ¶ 11.8

below, if applicable; and

                 (iv)    To pay Taxes and Tax Expenses (as defined in ¶ 4.1 below) on the income

earned by the Settlement Fund. Taxes and Tax Expenses shall be paid out of the Settlement Fund

and shall be considered to be a cost of administration of the Settlement and shall be timely paid by

the Escrow Agent without prior Order of the Court.

          3.2.   All funds held by the Escrow Agent shall be deemed to be in the custody of the

Court and shall remain subject to the jurisdiction of the Court until such time as the funds shall be



                                                -16-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 17 of 41




distributed or returned pursuant to the terms of this Stipulation and/or further order of the Court.

The Escrow Agent shall invest the Settlement Fund in short term instruments backed by the full

faith and credit of the United States Government or fully insured by the United States Government

or an agency thereof, and shall reinvest the proceeds of these instruments as they mature in similar

instruments at their then-current market rates. The Escrow Agent shall bear all responsibility and

liability for managing the Escrow Account and cannot assign or delegate its responsibilities

without approval of the Parties. Defendants, their counsel, and the other Released Parties shall

have no responsibility for, interest in, or any liability whatsoever with respect to any investment

or management decisions executed by the Escrow Agent. The Settlement Fund shall bear all risks

related to the investments of the Settlement Amount in accordance with the guidelines set forth in

this ¶ 3.2.

        3.3.   The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation, by an order of the Court, or with the written agreement of Defense Counsel.

        3.4.   At any time after the Court grants preliminary approval of the Settlement, the

Escrow Agent may, without further approval from Defendants or the Court, disburse at the

direction of Lead Counsel up to $125,000 (One Hundred Twenty-Five Thousand U.S. Dollars)

from the Settlement Fund prior to the Effective Date to pay Administrative Costs. After the

Effective Date, additional amounts, up to $50,000 (Fifty Thousand Dollars), may be transferred

from the Settlement Fund to pay for any necessary additional Administrative Costs without further

order of the Court.

        4.     Taxes

        4.1.   The Parties agree that the Settlement Fund is intended to be a “qualified settlement

fund” within the meaning of Treasury Regulation § 1.468B-1. In addition, Lead Counsel or their



                                               -17-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 18 of 41




designee shall timely make such elections as necessary or advisable to carry out the provisions of

this ¶ 4.1, including the “relation-back election” (as defined in Treasury Regulation § 1.468B-1)

back to the earliest permitted date. Such elections shall be made in compliance with the procedures

and requirements contained in such regulations. It shall be the responsibility of Lead Counsel or

their designee to timely and properly prepare and deliver the necessary documentation for

signature by all necessary parties, and thereafter to cause the appropriate filing to occur.

                (i)     For purposes of § 1.468B of the Internal Revenue Code of 1986, as

amended, and Treasury Regulation § 1.468B-2(k)(3) promulgated thereunder, the “administrator”

shall be Lead Counsel or their designee. Lead Counsel or their designee shall timely and properly

file all informational and other tax returns necessary or advisable with respect to the Settlement

Fund (including without limitation the returns described in Treasury Regulation § 1.468B-2(k)).

Such returns (as well as the election described in this ¶ 4.1) shall be consistent with this ¶ 4.1 and

in all events shall reflect that all Taxes (including any estimated Taxes, interest or penalties) on

the income earned by the Settlement Fund shall be paid out of the Settlement Fund.

                (ii)    All Taxes (including any estimated Taxes, interest or penalties) arising with

respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon Defendants or their counsel with respect to any income earned by the

Settlement Fund for any period during which the Settlement Fund does not qualify as a “qualified

settlement fund” for federal or state income tax purposes (“Taxes”), and all expenses and costs

incurred in connection with the operation and implementation of this ¶ 4.1 (including, without

limitation, expenses of tax attorneys and/or accountants and mailing and distribution costs and

expenses or penalties relating to filing (or failing to file) the returns described in this ¶ 4.1) (“Tax

Expenses”), shall be paid out of the Settlement Fund, as appropriate. Defendants, their counsel,



                                                 -18-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 19 of 41




and the other Released Parties shall have no liability or responsibility for the Taxes or the Tax

Expenses. Taxes and Tax Expenses shall be treated as, and considered to be, a cost of

administration of the Settlement and shall be timely paid out of the Settlement Fund without prior

order from the Court. The Escrow Agent shall be obligated (notwithstanding anything herein to

the contrary) to withhold from distribution to Authorized Claimants any funds necessary to pay

such amounts, including the establishment of adequate reserves for any Taxes and Tax Expenses

(as well as any amounts that may be withheld under Treasury Regulation § 1.468B-2(1)(2)).

Defendants, their counsel, and the other Released Parties shall have no responsibility for, interest

in, or any liability whatsoever with respect to the foregoing provided in this ¶ 4.1. The Parties

agree to cooperate with each other, and their tax attorneys and accountants, to the extent reasonably

necessary to carry out the provisions of this ¶ 4.1.

       5.      Preliminary Approval Order and Settlement Hearing

       5.1.    Within fifteen (15) calendar days of the execution of this Stipulation, Lead Counsel

shall submit this Stipulation and its exhibits to the Court and shall apply for preliminary approval

of the Settlement set forth in this Stipulation, entry of the Preliminary Approval Order, approval

for the dissemination of notice, and the scheduling of a hearing for final approval of the Settlement.

The Preliminary Approval Order to be submitted to the Court shall contain the exhibits

substantially in the form set forth in: (i) the Long Notice (Exhibit A-1); (ii) the Proof of Claim

(Exhibit A-2); and (iii) Summary Notice (Exhibit A-3). The Notice shall include the general terms

of the Settlement and the provisions of the Plan of Allocation and shall set forth the procedure by

which recipients of the Notice may object to the Settlement or the Plan of Allocation or request to

be excluded from the Settlement Class. The date and time of the Settlement Hearing shall be added

to the Long Notice and Summary Notice before they are disseminated or otherwise provided to



                                                -19-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 20 of 41




Settlement Class Members. Defendants shall not object to, or have any responsibility for, Lead

Counsel’s proposed Plan of Allocation.

       5.2.    At the time of the submission described in ¶ 5.1 hereof, Lead Counsel shall request,

with the consent of Defendants and on behalf of all Parties, that, after the Notice is provided and

the Settlement Class Members are notified of the Settlement, the Court hold the Settlement Hearing

and (i) approve the Settlement as set forth herein and (ii) enter a final order and judgment

substantially in the form of Exhibit B hereto, as promptly after the Settlement Hearing as possible.

       5.3.    No later than ten (10) calendar days following the filing of this Stipulation with the

Court, Defendants shall serve, or cause the Claims Administrator to serve, on behalf of all

Defendants the notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq.

(“CAFA”). At least seven (7) calendar days before the Settlement Hearing, Defendants shall cause

to be served on Lead Counsel and filed with the Court an affidavit or declaration regarding

compliance with the CAFA notice requirements.

       6.      Releases and Covenants Not to Sue

       6.1.    The obligations incurred pursuant to this Stipulation are in consideration of: (i) the

full and final disposition of the Action as against Defendants; and (ii) the Releases and other relief

provided for herein. Upon the Effective Date, the Releasing Parties, on behalf of themselves and

any other Person claiming (now or in the future) through or on behalf of them, regardless of

whether any such Releasing Party ever seeks or obtains by any means, including without limitation

by submitting a Proof of Claim, any disbursement from the Settlement Fund: (i) shall be deemed

by this Settlement to have, and by operation of law and of the Final Judgment shall have fully,

finally, and forever released, relinquished, compromised, settled, waived, dismissed, and

discharged each and all of the Released Claims (including Unknown Claims) against the Released



                                                -20-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 21 of 41




Parties, and shall have covenanted not to sue any of the Released Parties with respect to any of the

Released Claims (including any Unknown Claims); (ii) shall be forever permanently barred,

enjoined, and restrained from bringing, commencing, instituting, asserting, maintaining, enforcing,

prosecuting, instituting, assisting, instigating, pursuing, or in any way participating in, either

directly or in any other capacity, the commencement or prosecution of any action or any other

proceeding, asserting any of the Released Claims (including any Unknown Claims) against any of

the Released Parties or Defense Counsel in any state, federal, or foreign court of law or equity,

arbitration tribunal, administrative forum, or other forum of any kind. The foregoing provisions

shall not apply to any Person who would be a member of the Class and timely excludes himself,

herself, or itself. Nothing contained herein shall bar the Releasing Parties from bringing any action

or claim to enforce the terms of this Stipulation or the Final Judgment.

       6.2.    Upon the Effective Date, Defendants, on behalf of themselves and their Related

Parties, shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally,

and forever released, relinquished, and discharged Lead Plaintiff, Settlement Class Members, Lead

Counsel, and their Related Parties from all Claims, whether known or unknown, which arise out

of, concern or relate to the institution, prosecution, settlement or dismissal of the Action (the

“Defendants’ Released Claims”), and shall be permanently enjoined from prosecuting the

Defendants’ Released Claims against Lead Plaintiff, Settlement Class Members, Lead Counsel,

and their Related Parties (collectively, the “Plaintiff Released Parties”). Nothing contained herein

shall, however, bar the Defendants or their Related Parties from bringing any action or claim to

enforce the terms of this Stipulation or the Final Judgment.

       6.3.    It is understood that Lead Plaintiff and the other Settlement Class Members or

Defendants, or any of them, may hereafter discover additional or different facts from those that he,



                                                -21-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 22 of 41




she, or it now knows or believes to be true with respect to the subject matter of the Released Claims

or Defendants’ Released Claims (including Unknown Claims), but the Lead Plaintiff and the

Defendants shall, upon the Effective Date, expressly fully, finally, and forever discharge, settle,

and release, and each Settlement Class Member, upon the Effective Date, shall be deemed to have,

and by operation of law and of the Judgment shall have, expressly fully, finally, and forever

discharged, settled, and released, any and all Released Claims. Lead Plaintiff and Defendants

acknowledge, and the Settlement Class Members by operation of law and of the Judgment shall

be deemed to have acknowledged, that the foregoing waiver of Released Claims that are Unknown

Claims, including the provisions, rights, and benefits of California Civil Code § 1542 (and the

inclusion of “Unknown Claims” in the definition of Released Claims and Defendants’ Released

Claims), was separately bargained for and is a material element of the Settlement.

       6.4.    By entering into this Stipulation, Lead Plaintiff and Lead Counsel represent and

warrant that they have not assigned, hypothecated, conveyed, transferred, or otherwise granted or

given any interest in the Released Claims to any other Person, and the Defendants represent and

warrant that they have not assigned, hypothecated, conveyed, transferred, or otherwise granted or

given any interest in the Defendants’ Released Claims to any other Person.

       6.5.    The Proof of Claim to be executed by Claimants shall release all Released Claims

against all Released Parties and shall be substantially in the form attached hereto as Exhibit A-2.

       7.      Administration and Calculation of Claims, Final Awards and Supervision and
               Distribution of the Settlement Fund

       7.1.    Under the supervision of Lead Counsel, acting on behalf of the Settlement Class,

and subject to such supervision and direction of the Court as may be necessary or as circumstances

may require, the Claims Administrator shall administer and calculate the claims submitted by




                                                -22-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 23 of 41




Settlement Class Members and shall oversee distribution of the Net Settlement Fund (as defined

below) to Authorized Claimants.

       7.2.     The Settlement Fund shall be applied as follows:

                (i)     To pay the Taxes and Tax Expenses described in ¶ 4.1 above;

                (ii)    To pay Administrative Costs;

                (iii)   To pay Lead Counsel’s attorneys’ fees with interest and expenses and

payment to the Lead Plaintiff for reimbursement of his time and expenses (the “Fee and Expense

Award”), to the extent allowed by the Court; and

                (iv)    To distribute the balance of the Settlement Fund, that is, the Settlement

Fund less the items set forth in ¶¶ 7.2(i), (ii), and (iii) hereof (the Net Settlement Fund), plus all

accrued interest, to the Authorized Claimants as allowed by this Stipulation, the Plan of Allocation,

or the Court.

       7.3.     Upon and after the Effective Date, the Net Settlement Fund shall be distributed to

Authorized Claimants in accordance with the terms of the Plan of Allocation set forth in the Long

Notice and any orders of the Court.

       7.4.     This is not a claims-made settlement, and if all conditions of the Stipulation are

satisfied and the Final Judgment becomes Final, no portion of the Settlement Fund will be returned

to any of the Defendants or their Insurers. Defendants, their counsel, and the other Released Parties

shall have no responsibility for, involvement in, interest in, or liability whatsoever with respect to

the administration of the Settlement, selection of the Claims Administrator, the management,

investment, disposition, allocation, or distribution of the Net Settlement Fund, the Plan of

Allocation, the determination, management, administration, or calculation of claims, the payment

or withholding of Taxes or Tax Expenses, any nonperformance of the Claims Administrator, or



                                                -23-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 24 of 41




any losses incurred in connection therewith. No Person shall have any claims against Lead

Counsel, the Claims Administrator or any other agent designated by Lead Counsel based on

distribution determinations or claim rejections made substantially in accordance with this

Stipulation and the Settlement contained herein, the Plan of Allocation, or orders of the Court.

Lead Counsel shall have the right, but not the obligation, to waive what they deem to be formal or

technical defects in any Proofs of Claim filed, where doing so is in the interest of achieving

substantial justice.

        7.5.    It is understood and agreed by the Parties that any proposed Plan of Allocation of

the Net Settlement Fund including, but not limited to, any adjustments to an Authorized Claimant’s

claim set forth therein, is not a necessary term of Settlement or of this Stipulation, and it is not a

condition of this Stipulation and is to be considered by the Court separately from the Court’s

consideration of the fairness, reasonableness, and adequacy of the Settlement set forth in this

Stipulation. Lead Plaintiff and Lead Counsel may not cancel or terminate the Settlement (or this

Stipulation) based on the Court’s or any appellate court’s ruling with respect to the Plan of

Allocation or any other plan of allocation in this Action. Any order or proceedings relating to the

Plan of Allocation, or any appeal from any order relating thereto or reversal or modification

thereof, shall not operate to modify, terminate, or cancel this Stipulation, or affect or delay the

finality of the Final Judgment and the releases contained therein, or any other orders entered

pursuant to this Stipulation.

        7.6.    No later than ten (10) Business Days after the date of entry of the Preliminary

Approval Order, Acer, at no cost to Lead Plaintiff or Lead Counsel, shall provide and/or cause its

transfer agent to provide to Lead Counsel a list of the record holders of Acer common stock during

the Settlement Class Period. The list shall be provided in an electronic format, such as an Excel



                                                -24-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 25 of 41




spreadsheet (“Settlement Class Information”). If in the transfer agent’s possession, the Settlement

Class Information should include email addresses of record owners of Acer common stock in the

Settlement Class. The Parties acknowledge that any information provided to Lead Counsel by the

Company pursuant to this paragraph shall be treated as confidential and will be used by Lead

Counsel and the Claims Administrator solely to disseminate notice, apprise Settlement Class

Members of the Settlement, and/or implement the Settlement.

       7.7.     If any funds remain in the Net Settlement Fund by reason of uncashed checks or

otherwise, then, after the Claims Administrator has made reasonable and diligent efforts to have

Authorized Claimants who are entitled to participate in the distribution of the Net Settlement Fund

cash their distribution checks, any balance remaining in the Net Settlement Fund six (6) months

after the initial distribution of such funds shall be used: (i) first, to pay any amounts mistakenly

omitted from the initial distribution to Authorized Claimants and who would receive at least a

$10.00 payment; (ii) second, to pay any additional Administrative Costs incurred in administering

the Settlement; and (iii) finally, to make a second distribution to Authorized Claimants who cashed

their checks from the initial distribution and who would receive at least $10.00 from such second

distribution, after payment of the estimated costs or fees to be incurred in administering the Net

Settlement Fund and in making this second distribution, if such second distribution is economically

feasible. If any funds shall remain in the Net Settlement Fund six months after such re-distribution,

then such balance shall be contributed to a non-sectarian not-for-profit organization chosen by

Lead Counsel.

       7.8.     Payment pursuant to the class distribution order shall be final and conclusive

against all Claimants. All Settlement Class Members whose claims are not approved by the Court

for payment shall be barred from participating in distributions from the Net Settlement Fund, but



                                                -25-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 26 of 41




otherwise shall be bound by all of the terms of this Stipulation and the Settlement, including the

terms of the Judgment to be entered in this Action and the Releases provided for herein and therein,

and will be permanently barred and enjoined from bringing any action against any and all Released

Parties with respect to any and all of the Released Claims.

       7.9.    Any Settlement Class Member who does not submit a timely and valid claim form

will be bound by all of the terms of this Stipulation and the Settlement, including the terms of the

Judgment to be entered in the Action and the Releases provided for herein and therein, and will be

permanently barred and enjoined from bringing, commencing, instituting, prosecuting, or

continuing to prosecute any action, claim, or other proceeding of any kind against the Released

Parties with respect to the Released Claims in the event that the Effective Date occurs with respect

to the Settlement.

       7.10.   All proceedings with respect to the administration, processing, and determination

of Claims and the determination of all controversies relating thereto, including disputed questions

of law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the

Court. All Settlement Class Members, other Claimants, and Parties to this Settlement expressly

waive trial by jury (to the extent any such right may exist) and any right of appeal or review with

respect to such determinations.

       8.      Lead Counsel’s Attorneys’ Fees and Reimbursement of Expenses

      8.1.     Lead Counsel may submit an application or applications (the “Fee and Expense

Application”) for distributions from the Settlement Fund to Lead Counsel for: (i) an award of

attorneys’ fees with interest from the Settlement Fund; (ii) reimbursement of actual costs and

expenses, including the fees and expenses of any experts or consultants, incurred in connection

with prosecuting the Action; and (iii) the Award to Lead Plaintiff. Defendants shall take no position

with respect to the Fee and Expense Application.

                                                -26-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 27 of 41




      8.2.     Except as otherwise provided in this paragraph, the Fee and Expense Award shall

be paid to Lead Counsel from the Settlement Fund immediately after the Court enters the Final

Judgment and an order awarding such fees and expenses, notwithstanding any objections to or

appeals of such order or of the Final Judgment. In the event that the Effective Date does not occur,

or the Final Judgment is reversed or modified in any way that affects the award of attorneys’ fees

and expenses, or the Stipulation is terminated for any other reason, then Lead Counsel shall be

jointly and severally obligated to refund to the Escrow Account, within ten (10) Business Days

from receiving notice from Defense Counsel or from a court of appropriate jurisdiction, either the

full amount of the fees and expenses paid to Lead Counsel or an amount consistent with any

modification of the Final Judgment with respect to the Fee and Expense Award, including accrued

interest at the same rate as is earned by the Settlement Fund. Lead Counsel agrees that the law firm

and its partners and/or shareholders are subject to jurisdiction of the Court for the purpose of

enforcing the provisions of this paragraph, and they shall be jointly and severally liable for

repayment of all attorneys’ fees and expenses awarded by the Court. Furthermore, without

limitation, Lead Counsel agree that the Court may, upon application of Defendants, summarily

issue orders, including, without limitation, judgments and attachment orders and may make

appropriate findings of or sanctions for contempt against the firm should they fail timely to repay

fees and expenses pursuant to this paragraph. Any Award to Lead Plaintiff shall not be paid from

the Settlement Fund until after the Effective Date.

      8.3.     The procedure for, and allowance or disallowance by the Court of, the Fee and

Expense Application are not a condition of the Settlement set forth in this Stipulation and are to

be considered by the Court separately from the Court’s consideration of the fairness,

reasonableness, and adequacy of the Settlement set forth in this Stipulation. Any order or



                                               -27-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 28 of 41




proceeding relating to the Fee and Expense Application, or any objection to, motion regarding, or

appeal from any order or proceeding relating thereto or reversal or modification thereof, shall not

operate to modify, terminate, or cancel this Stipulation, or affect or delay the finality of the Final

Judgment or the releases contained therein or any other orders entered pursuant to this Stipulation.

      8.4.     Any award of attorneys’ fees and interest and/or expenses to Lead Counsel or

Award to Lead Plaintiff shall be paid solely from the Settlement Fund and shall reduce the

settlement consideration paid to the Settlement Class accordingly. No Released Party shall have

any responsibility for payment of Lead Counsel’s attorneys’ fees and interest, expenses, or other

Award to Lead Plaintiff beyond the obligation of Acer to cause the funding of the Settlement

Amount as set forth in ¶ 2.1 above. The Released Parties shall have no responsibility for, and no

liability whatsoever with respect to, any payments to Lead Counsel, Lead Plaintiff, the Settlement

Class and/or any other Person who receives payment from the Settlement Fund.

       9.      Class Certification

       9.1.    In the Final Judgment, the Settlement Class shall be certified for purposes of this

Settlement. For purposes of this Settlement only, in connection with the Final Judgment,

Defendants consent to (i) the appointment of Lead Plaintiff as the class representative, (ii) the

appointment of Lead Counsel as class counsel, and (iii) the certification of the Settlement Class

pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure. In the event that the

Final Judgment is not entered by the Court or the Settlement fails to become effective for any

reason, all Parties reserve all their rights on all issues, including certification of the Settlement

Class or any other class, to oppose certification or appointment of Lead Plaintiff as Class

Representative, and to oppose the appointment of Lead Counsel as class counsel in the Action. In

such event, (i) nothing in this Stipulation or in the Preliminary Approval Order shall in any way



                                                -28-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 29 of 41




prejudice any argument Defendants make in opposition to the certification of any class, the

appointment of any class representative, or the appointment of class counsel, and (ii) Lead Plaintiff

shall not cite the Stipulation or the Preliminary Approval Order in support of any motion for class

certification or the appointment of class representative or class counsel.

       10.     Objections and Requests for Exclusion

       10.1.   Pursuant to the terms and subject to the conditions set forth in the Preliminary

Approval Order, any Settlement Class Member may appear at the Settlement Hearing and show

cause why the Stipulation, and the proposed Settlement embodied herein, should or should not be

approved as fair, reasonable and adequate and in the best interests of the Settlement Class, or why

the Judgment should or should not be entered thereon, and/or to present opposition to the Plan of

Allocation or to the application of Lead Counsel for attorneys’ fees and reimbursement of

Litigation Expenses.

       10.2.   Pursuant to the terms and subject to the conditions set forth in the Preliminary

Approval Order, any putative Settlement Class Member may request to be excluded from the

Settlement Class.

       10.3.   The Claims Administrator shall scan and electronically send copies of all requests

for exclusion in .pdf format (or such other format as shall be agreed) to Defendants’ counsel and

to Lead Counsel expeditiously after the Claims Administrator receives such a request.

       10.4.   The Parties will request that the deadline for submitting requests for exclusion from

the Class shall be no later than twenty-one (21) calendar days prior to the Settlement Hearing.

       10.5.   Copies of all requests for exclusion from the Settlement Class received by the

Claims Administrator (or other person designated to receive exclusion requests) shall be provided

to Defense Counsel via electronic mail within five (5) Business Days of receipt of the request or



                                                -29-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 30 of 41




no later than fourteen (14) calendar days prior to the Settlement Hearing, whichever is earlier.

        11.     Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

        11.1.   Lead Plaintiff, on behalf of the Settlement Class, and Defendants shall each have

the right to terminate the Settlement and Stipulation by providing written notice of his or its

election to do so (“Termination Notice”) to all other Parties within seven (7) Business Days of any

of the following:

                (i)     entry of a Court order declining to enter the Preliminary Approval Order in

any material respect;

                (ii)    entry of a Court order refusing to approve this Stipulation in any material

respect;

                (iii)   entry of a Court order declining to enter the Final Judgment in any material

respect;

                (iv)    entry of a Court order refusing to dismiss the Action with prejudice;

                (v)     entry of an order by which the Final Judgment is modified or reversed in

any material respect by any appeal or review; and

                (vi)    failure on the part of any Party to abide, in material respect, with the terms

of this Stipulation.


In the absence of any of the events enumerated above in this ¶ 11.1 and below in ¶ 11.4, no Party

shall have the right to terminate the Stipulation for any reason. Notwithstanding the foregoing, any

decision by the Court or any appeals court with respect to a Fee and Expense Application or the

Fee and Expense Award or with respect to a Plan of Allocation shall not be considered material to

this Settlement, shall not preclude the Judgment from being deemed Final, and shall not be grounds

for termination of the Settlement.



                                                 -30-
        Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 31 of 41




         11.2. The Effective Date of this Stipulation (“Effective Date”) shall not occur unless and

until each of the following events occurs, and it shall be the date upon which the last in time of the

following events occurs:

                (i)     Acer has not exercised its option to terminate the Settlement pursuant to ¶

11.4;

                (ii)    The Court has entered the Preliminary Approval Order attached hereto as

Exhibit A or an order containing materially the same terms;

                (iii)   The sum of $8,350,000 (Eight Million Three Hundred and Fifty Thousand

U.S. Dollars) has been paid into the Escrow Account, as set forth in ¶ 2.1 above;

                (iv)    The Court has approved the Settlement, following notice to the Settlement

Class Members and the Settlement Hearing, and has entered the Final Judgment;

                (v)     The Final Judgment has become Final as defined in ¶ 1.15; and

                (vi)    The Action has been dismissed with prejudice.

        11.3.    Upon the occurrence of the Effective Date, any and all interest or right of

Defendants in or to the Settlement Fund, if any, shall be absolutely and forever extinguished,

except as set forth in this Stipulation.

        11.4.    If prior to Final Judgment, Persons who otherwise would be Settlement Class

Members have filed with the Court valid and timely requests for exclusion from the Settlement

Class in accordance with the provisions of the Preliminary Approval Order and the notice given

pursuant thereto (“Opt-Outs”), and such Persons in the aggregate purchased securities during the

Settlement Class Period in an amount greater than the amount specified in a separate Confidential

Supplemental Agreement between the Parties (the “Supplemental Agreement”), then Acer shall

have, at its sole and absolute discretion, the option to terminate this Stipulation and Settlement in



                                                -31-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 32 of 41




accordance with the requirements and procedures set forth in the Supplemental Agreement

(hereinafter the “Supplemental Termination Option”). The Supplemental Agreement may be

disclosed to the Court in camera for purposes of approval of the Settlement, if required by the

Court, but otherwise shall not be filed with the Court unless and until a dispute among the Parties

concerning its interpretation or application arises.

       11.5.    None of the Parties, or any of them, shall have any obligation whatsoever to

proceed under any terms other than those provided for and agreed herein. If any Party engages in

a material breach of the terms hereof, any other Party, provided that he, she, or it is in substantial

compliance with the terms of this Stipulation, may terminate this Stipulation on written notice to

all the Parties. Additionally, if Defendants do not cause their insurers to timely pay the Settlement

Amount, Lead Plaintiff, at his sole discretion, may file a motion to enforce the Stipulation and

payment of the Settlement Amount or terminate the Settlement.

       11.6.    In the event the Stipulation shall be terminated, or be canceled, or shall not become

effective for any reason, the Parties shall be restored to their respective positions in the Action

immediately prior to July 21, 2021, and they shall proceed in all respects as if the Stipulation had

not been executed and the related orders had not been entered, and in that event all of their

respective claims and defenses as to any issue in the Action and shall be preserved without

prejudice.

       11.7.    In the event that the Stipulation is not approved by the Court or the Settlement set

forth in this Stipulation is terminated or fails to become effective in accordance with its terms, the

terms and provisions of this Stipulation, except as otherwise provided herein, shall have no further

force and effect with respect to the Parties and shall not be used in the Action or in any other




                                                -32-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 33 of 41




proceeding for any purpose, and any judgment or order entered by the Court in accordance with

the terms of this Stipulation shall be treated as vacated, nunc pro tunc.

       11.8.    In the event that the Stipulation shall be terminated, or be canceled, or shall not

become effective for any reason, within seven (7) Business Days (except as otherwise provided in

the Supplemental Agreement) after the occurrence of such event, the Settlement Fund (less taxes

already paid and any Administrative Costs which have either been disbursed or are determined to

be chargeable) shall be refunded by the Escrow Agent to the entity or entities which paid the

Settlement Fund, in proportion to their contribution to the Settlement Fund, plus accrued interest

attributable to that amount by check or wire transfer pursuant to written instructions from said

entity or entities. At the request of said entity or entities the Escrow Agent or its designee shall

apply for any tax refund owed on the Settlement Fund and pay the proceeds, after deduction of

any fees or expenses incurred in connection with such application(s) for refund, to said entity or

entities pursuant to written direction received from said entity or entities.

       11.9.    No order of the Court or modification or reversal on appeal of any order of the

Court concerning the Plan of Allocation or the Fee and Expense Application shall constitute

grounds for cancellation or termination of the Stipulation.

       12.     No Admission of Liability or Wrongdoing

       12.1.   The Parties covenant and agree that neither this Stipulation, nor the fact nor any

terms of the Settlement, nor any communication relating thereto, nor the Supplemental Agreement,

is evidence, or an admission, presumption or concession by any Party, or their counsel, any

Settlement Class Member, or any of the Released Parties, of any fault, liability or wrongdoing

whatsoever, as to any facts or claims alleged or that have been or could have been asserted in the

Action, or in any other actions or proceedings, or as to the validity or merit of any of the claims or



                                                 -33-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 34 of 41




defenses alleged or that have been or could have been asserted in any such action or proceeding.

This Stipulation is not a finding or evidence of the validity or invalidity of any claims or defenses

in the Action, any wrongdoing by any Party, Settlement Class Member, or any of the Released

Parties, or any damages or injury to any Settling Party, Settlement Class Member, or any Released

Parties. The Parties acknowledge that Defendants make no admission of fault, liability, or

wrongdoing.

       12.2.   Whether or not the Settlement, as embodied in this Stipulation, is approved by the

Court, and whether or not this Settlement is consummated, the fact and terms of this Settlement,

this Stipulation, the Supplemental Agreement, and any relates statements, negotiations, or

proceedings, shall not be offered or received:

               (i)     against the Released Parties, Lead Plaintiff or the other Settlement Class

Members as evidence of, or be deemed to be evidence of, any presumption, concession or

admission by any of the Released Parties or by Lead Plaintiff or the other Settlement Class

Members with respect to the truth of any fact alleged by Lead Plaintiff or the validity, or lack

thereof, of any claim that has been or could have been asserted in the Action or in any litigation,

or the deficiency of any defense that has been or could have been asserted in the Action or in any

litigation, or of any liability, negligence, fault or wrongdoing of the Released Parties;

               (ii)    against the Released Parties as evidence of a presumption, concession or

admission of any wrongdoing, fault, or liability, including (without limitation) any

misrepresentation, omission, or violation of the securities laws alleged in the Third Amended

Complaint;

               (iii)   against the Released Parties, Lead Plaintiff or the other Settlement Class

Members as evidence of a presumption, concession or admission with respect to any liability,



                                                 -34-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 35 of 41




negligence, fault, misrepresentation, omission, or wrongdoing, or in any way referred to for any

other reason as against any of the foregoing parties, in any arbitration proceeding or other civil,

criminal or administrative action or proceeding, or other action or proceeding; provided, however,

that the Released Parties and the Plaintiff Released Parties may refer to this Settlement to enforce

its terms, including (without limitation) any release from liability granted hereunder; shall not be

construed against the Released Parties, Defense Counsel, Lead Counsel or Lead Plaintiff or the

other Settlement Class Members as an admission or concession that the consideration to be paid

hereunder represents the amount which could be or would have been recovered after trial; and shall

not be construed as or received in evidence as an admission, concession or presumption against

Lead Plaintiff or the other Settlement Class Members or any of them that any of their claims are

without merit or that damages recoverable in the Action would not have exceeded the Settlement

Amount.

       13.     Miscellaneous Provisions

       13.1.   All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       13.2.   Except in the event of the filing of a Termination Notice pursuant to ¶ 11.1 of this

Stipulation or a termination notice in accordance with the Supplemental Agreement and ¶ 11.4 of

this Stipulation, the Parties shall take all actions necessary to consummate this agreement; and

agree to cooperate with each other to the extent reasonably necessary to effectuate and implement

all terms and conditions of the Stipulation.




                                               -35-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 36 of 41




        13.3.   The Parties and their respective counsel represent that they will not encourage or

otherwise influence (or seek to influence) any Settlement Class Members to request exclusion

from, or object to, the Settlement.

        13.4.   Each of the attorneys executing this Stipulation, any of its exhibits, and any related

settlement documents on behalf of any Party hereto hereby warrants and represents that he or she

has been duly empowered and authorized to do so by the Party he or she represents, respectively.

        13.5.   Lead Plaintiff and Lead Counsel represent and warrant that Lead Plaintiff is a

Settlement Class Member and none of Lead Plaintiff’s claims or causes of action against one or

more Defendants in the Action, or referred to in this Stipulation, or that could have been alleged

against one or more Defendants in the Action have been assigned, encumbered or in any manner

transferred in whole or in part.

        13.6.   This Stipulation and the Supplemental Agreement constitute the entire agreement

between the Parties related to the Settlement and supersede any prior agreements. No

representations, warranties, promises, inducements, or other statements have been made to or

relied upon by any Party concerning this Stipulation, other than the representations, warranties and

covenants expressly set forth herein and in the Supplemental Agreement. Lead Plaintiff, on behalf

of himself and the Settlement Class, acknowledges and agrees that any and all other representations

and warranties of any kind or nature, express or implied, are specifically disclaimed and were not

relied upon in connection with this Stipulation. In entering this Stipulation, the Parties relied solely

upon their own knowledge and investigation. Except as otherwise provided herein, each Party shall

bear his or its own costs.




                                                 -36-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 37 of 41




       13.7.   This Stipulation may not be modified or amended, nor may any of its provisions be

waived, except by a writing signed by all Parties, or their respective counsel or their respective

successors in interest.

       13.8.   This Stipulation shall be binding upon, and shall inure to the benefit of, the Parties

and their respective agents, successors, executors, heirs, and assigns, including any and all

Released Parties and any corporation, partnership, or other entity into or with which any Released

Party may merge, consolidate, or reorganize.

       13.9.   The Released Parties who do not appear on the signature lines below, are

acknowledged and agreed to be third party beneficiaries of this Stipulation and Settlement.

       13.10. The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       13.11. This Stipulation may be executed in any number of counterparts by any of the

signatories hereto and the transmission of an original signature page electronically (including by

facsimile or portable document format) shall constitute valid execution of the Stipulation as if all

signatories hereto had executed the same document. Copies of this Stipulation executed in

counterpart shall constitute one and the same agreement.

       13.12. This Stipulation, the Settlement, the Supplemental Agreement and any and all

disputes arising out of or relating in any way to this Stipulation, whether in contract, tort or

otherwise, shall be governed by and construed in accordance with the laws of the State of New

York without regard to conflict of laws principles, except to the extent that federal law requires

that federal law govern.




                                                -37-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 38 of 41




       13.13. The Court shall retain jurisdiction with respect to the implementation and

enforcement of the terms of this Stipulation, and all parties hereto submit to the jurisdiction of the

Court for purposes of implementing and enforcing the Settlement embodied in this Stipulation.

       13.14. The Stipulation shall not be construed more strictly against one party hereto than

another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

for one of the Parties, it being recognized that it is the result of arm’s-length negotiations between

the Parties, and all Parties have contributed substantially and materially to the preparation of this

Stipulation.

       13.15. Lead Plaintiff, Lead Counsel, and the attorneys, staff, experts, and consultants

assisting them in the Action agree that (i) they will not intentionally assist or cooperate with any

person or entity in the pursuit of legal action related to the subject matter of the Action against the

Released Parties, (ii) they will not intentionally assist or cooperate with any person or entity

seeking to publicly disparage or economically harm the Released Parties with respect to any matter

relating to the subject matter of the Action, and (iii) they will not discuss any confidential matters

related to the Action or the Settlement with anyone apart from their own attorneys, accountants,

insurers and legal advisors or as required by law or in order to effectuate the Settlement.

Defendants and Defense Counsel agree that (i) they will not intentionally assist or cooperate with

any person or entity in the pursuit of legal action related to the subject matter of the Action against

Lead Plaintiff, Settlement Class Members, Lead Counsel, and their Related Parties, (ii) they will

not intentionally assist or cooperate with any person or entity seeking to publicly disparage or

economically harm Lead Plaintiff, Settlement Class Members, Lead Counsel, and their Related

Parties with respect to any matter relating to the subject matter of the Action, and (iii) they will

not discuss any confidential matters related to the Action, or the Settlement with anyone apart from



                                                 -38-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 39 of 41




their own attorneys, accountants, insurers and legal advisors or as required by law or in order to

effectuate the Settlement.

       13.16. Whether or not the Stipulation is approved by the Court and whether or not the

Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use

their best efforts to keep all negotiations, discussions, acts performed, agreements, drafts,

documents signed, information exchanged, and proceedings in connection with the Stipulation

confidential.

       13.17. All agreements by, between or among the Parties, their respective counsel and their

other advisors as to the confidentiality of information exchanged between or among them shall

remain in full force and effect and shall survive the execution and any termination of this

Stipulation and the final consummation of the Settlement, if finally consummated, without regard

to any of the conditions of the Settlement.

       13.18. The Parties shall not assert or pursue any action, claim or rights that any party

violated any provision of Rule 11 of the Federal Rules of Civil Procedure, any corollary state law

rule or statute, and/or the Private Securities Litigation Reform Act of 1995 (“PSLRA”) in

connection with the Action, the Settlement, the Stipulation, or the Supplemental Agreement. The

Parties agree that the Action was resolved in good faith following arm’s-length bargaining, in full

compliance with applicable requirements of good faith litigation under the Securities Exchange

Act of 1934, Rule 11 of the Federal Rules of Civil Procedure, any corollary state law rule or statute,

and/or the PSLRA. Moreover, none of the Parties shall seek any cost-shifting claims against the

others. The Parties agree that the amounts paid and the other terms of the Settlement were

negotiated at arm’s length and in good faith by the Parties, including through a mediation process

supervised and conducted by Jed Melnick, Esq. and reflect the Settlement that was reached



                                                -39-
       Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 40 of 41




voluntarily after extensive negotiations and consultation with experienced legal counsel, who were

fully competent to assess the strengths and weaknesses of their respective clients’ claims or

defenses.

       13.19. Any failure by any of the Parties to insist upon the strict performance by any other

Party of any of the provisions of the Stipulation shall not be deemed a waiver of any of the

provisions hereof, and such Party, notwithstanding such failure, shall have the right thereafter to

insist upon the strict performance of any and all of the provisions of this Stipulation to be

performed by the other Parties.

       13.20. The waiver, express or implied, by any Party of any breach or default by any other

Party in the performance of such Party of its obligations under the Stipulation shall not be deemed

or construed to be a waiver of any other breach, whether prior, subsequent, or contemporaneous,

under this Stipulation.

       13.21. The Parties reserve the right, subject to the Court’s approval, to make any

reasonable extensions of time that might be necessary to carry out any of the provisions of this

Stipulation.

       IN WITNESS WHEREOF, the Parties have executed this Stipulation by their

undersigned counsel effective as of the date set forth below.




                                               -40-
Case 1:19-cv-06137-GHW Document 116 Filed 07/21/21 Page 41 of 41
